Exhibit 10.28

 

LOGO [g793154dsp1869.jpg]

December 15, 2016

Charles Anderson

Dear Chuck:

Congratulations! PAE is pleased to offer you the position of President,
Technical Services, reporting to Karl Williams, Chief Operating Officer (COO) in
Arlington, Virginia.

Your start date will be determined upon acceptance of this offer and your
starting wage will be $15,384.62 bi-weekly, less applicable tax withholdings and
other legally required deductions, or $400,000.00 if annualized. This position
is a full time position and is classified as “exempt” for purposes of the wage
and hour laws. Therefore, your salary is intended to cover all hours worked and
you are not entitled to overtime pay for hours worked over forty (40) in a work
week. You will be eligible for the benefits plans in place for executives at
this location.

You will participate in the Leadership Incentive Compensation Plan (LICP). Your
LICP opportunity for the 2017 fiscal year is 75% of your annual base salary,
which will be pro-rated based on the number of days you are a participant during
the year. Payout is based on a combination of PAE’s financial performance and
your personal contributions. To the extent earned, payout, subject to applicable
taxes and withholdings, is typically made in March following the plan year. You
will receive documentation describing the terms and conditions of your LICP
participation after you begin employment. This position is also eligible for a
long term incentive plan which consists of performance units. You will receive
634,607 performance units subject to the terms and conditions in the company’s
2016 participation plan with a grant value of $1.00 per unit. Details of this
plan will be provided to you in a plan participation letter upon hire.

You will also receive a one-time sign-on bonus of $350,000.00, less applicable
tax withholdings and other legally required deductions. By accepting this offer,
you agree that you will be responsible for repaying the entire bonus amount to
PAE should you voluntarily terminate your employment with PAE prior to
completing one full year of service with PAE. You further authorize PAE to
deduct from any pending wages or expense reimbursements due to you upon
termination either all or any portion of the amount you owe PAE from the bonus,
to the maximum extent permitted by applicable law. This includes but is not
limited to making deductions from any payments otherwise due to you, such as for
unused PTO.

Additionally, if you remain an active employee in good standing, you will
receive a retention bonus in the amount of $200,000.00 less applicable tax
withholdings. Payments for this retention will be over two years within 30 days
following your anniversary date as follows: payment 1 in the amount of
$100,000.00 paid after twelve months of service; payment 2 in the amount of
$100,000.00 paid after twenty-four months of service.. Provided, however, that
if the company terminates your employment involuntarily for reasons other than
cause, you will receive the full retention payment within thirty days of your
termination effective date. If there is a change in control prior to the third
anniversary, you will be owed a pro-rated calculation of the retention for your
days of active employment upon the event for any remaining amount owed.

 

 

1320 North Courthouse Road, STE 800; Arlington VA, 22201



--------------------------------------------------------------------------------

LOGO [g793154dsp1869.jpg]

 

As one of PAE’s senior executives, you will be eligible for 20 days of vacation
per year as well as reimbursement of up to $2,000.00 annually in tax or
financial planning assistance costs. You are also eligible to receive an annual
reimbursement limited to $800.00 for up to two executive airline clubs at your
discretion.

Should your employment be terminated by the Company for reasons other than
cause, disability, or death, you will be eligible for severance equal to twelve
(12) months of your base compensation at the time of termination, subject to the
execution of an appropriate release.

Please understand that this offer of employment cannot be construed as an
employment agreement and is not intended to imply any specific term of
employment. Employment with PAE is “At-Will”, which means you’re your employment
can be terminated by either PAE or you for any reason, at any time, with or
without notice and without any severance obligation other than as expressly set
forth in this offer letter.

All offers are contingent upon your satisfactory completion of our
pre-employment screening process that includes drug testing and/or security
processing as required for your position. Please carefully review the
requirements included with this letter as they contain important information,
some of the conditions of your employment and other possible contingencies.

Please let us know your decision about this offer of employment within three
days. If you choose to accept our employment offer, please sign electronically
below. If we can answer any questions or provide additional information, please
call Patricia Munchel, at (703) 717-6152. We look forward to hearing from you!

Sincerely,

 

/s/ Patricia Munchel Patricia Munchel Senior Vice President, Human Resources

 

 

1320 North Courthouse Road, STE 800; Arlington VA, 22201



--------------------------------------------------------------------------------

LOGO [g793154dsp1869.jpg]

 

WAGE DEDUCTION AUTHORIZATION AGREEMENT

TO RECOVER SIGN-ON BONUS

On or about January 30, 2017 PAE (the “Company”) paid me $350,000.00, less
applicable tax withholdings and other legally required deductions, as a one-time
sign-on bonus (the “Bonus”) following my acceptance of the Company’s offer of
employment on                         . I understand that in the event I
voluntarily resign my employment prior to completing one full year of continuous
service with PAE, I agree to repay the Company $350,000.00, which is the total
amount of the Bonus I received. I hereby voluntarily authorize the Company to
deduct the Bonus from any pending wages or expense reimbursements due to me upon
termination, to the maximum extent permitted by applicable law. This includes,
but is not limited to, making deductions from any payments otherwise due to me,
such as for unused paid time off.

By my signature below, I affirm that I consent to the payroll deduction(s) to
recover the Bonus provided to me by the Company. This authorization is freely
given. I understand that I am not required to provide this authorization as a
condition of my employment with the Company. I further affirm that I have freely
and voluntarily signed this Wage Deduction Authorization Agreement to Recover
Sign-On Bonus.

Employee Printed Name:                                                          

Signature:                                          Date:
                            

 

 

1320 North Courthouse Road, STE 800; Arlington VA, 22201